PER CURIAM:
On June 18, 1974, appellant pleaded guilty to various charges. Subsequently on September 17, 1975, appellant filed for relief under the Post Conviction Hearing Act. A hearing was held; relief was denied on October 9, 1975. A second PCHA petition was filed February 17, 1977; it was denied without hearing. An appeal from this second denial of relief was taken in this Court at No. 655 April Term, 1977.
Prior to any decision at No. 655 April Term, 1977, appellant, on July 20, 1978, filed a third PCHA petition. This petition was denied without hearing. Appellant here ap*398peals the denial of his third petition. On January 5, 1982, another panel of this Court filed an opinion at No. 655 April Term, 1977, remanding the case to the lower court for an evidentiary hearing. Commonwealth v. Massie, 294 Pa.Superior Ct. 115, 439 A.2d 777 (1982). Such hearing was held on February 12,1982. By opinion and order of April 1,1982, Judge Strauss denied relief.
Appellant’s complaint, both on this appeal and his appeal at No. 655 April Term, 1977, was that the lower court improperly denied PCHA relief without first appointing counsel and conducting a hearing. Appellant was granted appropriate relief by this Court as a result of his appeal at No. 655 April Term, 1977, i.e., a counseled hearing. Therefore, we find the current appeal is duplicitous and should be dismissed.
Appeal dismissed.